Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 9, the closest found prior art of does not disclose the claimed subject matter of described by the combined steps of the method for controlling a combustion apparatus and the control device where it is claims comprise measuring the parameter (p) and determining a time series (S0, p1) of the parameter (p); shifting the time series (S.sub.0) by a variable time delay (τ.sub.var) for determining a time-shifted signal (Sτ), and forming a difference (Sτ−S0) between the time-shifted signal (Sτ) and the time series (S0) for determining a time dependent first signal (S1), so that a norm of the difference (Sτ−S0) between the time-shifted signal (Sτ) and the time series (S0) is lowest; determining a time dependent second signal (S2) different to the first signal (S1), wherein determining the time dependent second signal (S2) comprises at least one of using a frequency (fOL) of a desired periodic combustion state of the combustion apparatus, and shifting the time series (S0) by a set time delay (τset); combining the first signal (S1) and the second signal (S2) for determining a control signal (S, p2); and using the control signal (S, p2) to influence the combustion apparatus as described by the claims.  Also, the claimed subject matter is not obvious when looking at the found prior art separately or in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        8/26/2022